Citation Nr: 0419839	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-25 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for carcinoma of the thyroid as secondary to 
exposure to ionizing radiation.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for congenital absence of the right kidney with 
hypertrophy of the left kidney.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to August 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO).  The RO denied the claim of entitlement 
to service connection for diabetes mellitus; determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for the kidney 
disabilities; and reopened but then denied the claim of 
entitlement to service connection for carcinoma of the 
thyroid due to exposure to ionizing radiation.  

As noted above, the RO had found that new and material 
evidence had been received to reopen the previously denied 
claim of entitlement to service connection for carcinoma of 
the thyroid as secondary to exposure to ionizing radiation, 
but then proceeded to deny the claim on its merits.  
Notwithstanding, the Board must address the threshold issue 
of whether new and material evidence has been received 
regardless of the disposition of the RO as to that issue.  If 
new and material evidence is found, the Board can proceed to 
review the issue of service connection on a de novo basis 
with consideration of all of the evidence, both old and new.  

In December 2003, the veteran appeared at a travel Board 
hearing at the RO before the undersigned.  The transcript of 
that hearing has been associated with the claims file, and 
the case is ready for further appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
2002).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In a statement submitted in June 2003, the veteran indicated 
that he had received treatment for the disabilities at issue 
at the Detroit VA Hospital, Lake Shore Hospital (a private 
facility in Detroit), and at a VA Facility in Sturgis, South 
Dakota.  He indicated further that he was receiving ongoing 
treatment at the Tuskegee VA Medical Center (VAMC) and the 
Montgomery VAMC.  At his December 2003 hearing before the 
Board, the veteran stated that some of the physicians at 
these facilities related his thyroid disorder and diabetes to 
his period of service.  No effort was subsequently made to 
obtain the medical evidence identified by the veteran.  

The Board notes that the most recent treatment records that 
have been associated with the claims file are from the 
Tuskegee VAMC and are dated in April 2001.  It is incumbent 
upon VA to assist the veteran in obtaining treatment records 
and medical evidence, the possible location of which has been 
specifically identified by the veteran in order to fully 
determine the etiology of the disabilities at issue.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

With respect to the issue of reopening the claim of service 
connection for a thyroid disability, it is the veteran's 
contention that he had contracted thyroid cancer as a result 
of exposure to ionizing radiation while stationed at Hull Air 
Force Base in Utah in 1954.  When this claim was last 
considered, a determination was made by the National 
Personnel Records Center (NPRC) in 1980 that a Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141) 
did not exist for the veteran.  The veteran's service 
personnel records, however, were not associated with the 
claims file.  Given the veteran's allegations, and given that 
thyroid cancer, which has been diagnosed, is one of the 
presumptive diseases associated with radiation exposure 
listed in 38 C.F.R. § 3.309(d)(2) (2003), the Board believes 
that obtaining those personnel records would be consistent 
with the appropriate development of the veteran's request to 
reopen the previously denied claim.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

The VBA AMC should categorically ensure 
that the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

In particular, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claims.  

The letter should specifically identify 
the type of evidence needed to 
substantiate his claim, namely, evidence 
that would support the finding that the 
veteran has been basal cell carcinoma that 
is related to his period of service.  

The letter should note that the type of 
evidence could include, for example, 
medical evidence, such as an opinion by a 
physician, that is pertinent to the 
question of whether the veteran has the 
disabilities at issue due to an event in 
service.  

3.  After obtaining all necessary 
authorizations and releases, the VBA AMC 
should attempt to obtain copies of the 
veteran's recent treatment records from 
Tuskegee VAMC and the Montgomery VAMC.  
The VBA AMC should ask the veteran for 
the specific dates in which he received 
treatment for the disabilities at issue 
from the Detroit VA Hospital, Lake Shore 
Hospital (a private facility in Detroit), 
and a VA Facility in Sturgis, South 
Dakota that he identified in a June 2003 
statement.  The VBA AMC should then 
ascertain whether the claims file 
contains treatment records from those 
facilities for the periods identified by 
the veteran.  If not, the VBA AMC should 
attempt to obtain copies of those 
records.  All records obtained should be 
associated with the claims file.

4.  The VBA AMC should contact the 
National Personnel Records Center (NPRC), 
or any other appropriate service 
department agency, and request legible 
copies of the veteran's service personnel 
records.  Following the completion of the 
above development, the VBA AMC should 
determine whether any additional 
development of the veteran's ionizing 
radiation claim is required under 
38 C.F.R. § 3.311(a)(2)(iii) (2003).

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examination, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for diabetes mellitus; 
whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for the 
kidney disabilities; and whether new and 
material evidence has been received to 
reopen the claim of entitlement to 
service connection for carcinoma of the 
thyroid due to exposure to ionizing 
radiation.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims and result in a 
denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


